Title: To George Washington from Henry Lee, 19 November 1794
From: Lee, Henry
To: Washington, George


        
          sir
          Pittsburgh 19th Novr 94
        
        Major Morgan who acted in capacity of aid de camp with me during the expedition placed under my direction will have the honor to present this letter. He is a most amiable youth & I am persuaded worthy of your polite attention. I beg leave therefore to solicit it in his behalf & to recommend him as perfectly qualified from the part he has taken with the army to give to you information on any points you may please to require. With the highest respect & attachment I have the honor to be always your most ob: sert
        
          Henry Lee
        
      